Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2015

                                     No. 04-15-00618-CR

                                        Benjamin FOX,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A 14-678
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        The reporter’s record was due to be filed on November 17, 2015. On November 20, 2015,
the court reporter filed a notification of late reporter’s record, stating that appellant was not
entitled to appeal without paying the fee for preparing the record and has failed to pay or make
arrangements to pay the fee. The trial court then granted Fox’s motion for free reporter’s record
on appeal. We therefore ORDER the court reporter to file the reporter’s record on or before
January 4, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court